DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The various “to ensure…” (claim 1, lines 3, 7-8, 10-11; claim 2, line 10), “is configured to…” (claim 8, lines 4, 12, & 19), “is mainly configured to…” (claim 8, line 7), and “can rapidly and automatically draw the acquired image” (claim 8, line 17) recitations state an intended result with no indication of how the claimed method or means is delimited.

The phrase “as other interferences on cracks often occur in the form of skeleton branches”, appears to indicate a purpose for the recited method step without indicating any specific limitation describing the claimed method.
The term “full information” (claim 1, lines 6-7) is unclear as to what information is required to constitute “full information”.
Examiner notes that the above may not be a comprehensive listing of these and other similarly problematic phrasings.
Allowable Subject Matter
Claims 1-8, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 1 (and dependent claims 2-5), insofar as they are understood, the art of record does not teach or suggest the recited crack range detection using multi-scale deep learning, crack extraction based on deep learning, median filtering, and Hessian matrix-based linear enhancement, and removal of noise by 
Re claim 6 (and dependent claim 7), insofar as they are understood, the art of record does not teach or suggest the recited normal crack direction determination, normal crack rotation angle determination in conjunction with a single-pixel skeleton, and determination of crack width in association with Zernike second and fourth order orthogonal moments.
Re claim 8, insofar as it is understood, the art of record does not teach or suggest the recited arrangement of image calibration designed to correct camera pose, calculate image resolution, paste manually-printed checkerboards on a specimen in association to imaging of the specimen for processing and automatic crack drawing comprising crack extraction based on deep learning, median filtering, and Hessian matrix-based linear enhancement with fine crack detection based on deep learning, image segmentation, and image reconstruction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du, Chen (Jiye), Chen (Bo), Cornelis, Xiaozheng, Chaudhury, Zhang, Hoang, and Vijayan disclose examples of crack detection and measurement.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663